Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments advanced by the applicant are presented after the first rejection which they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
None of the additives now recited in claim 1 are anhydrides. Is claim 5 adding a further additive not bounded by the language of claim 1 ?  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. JP 2003-140345 in combination with Zampini et al. 20040248032. 
Fujimori et al. JP 2003-140345 (machine translation attached) teaches adding a compound having a fluorine atom, which is preferably one having 2-15 fluorine atoms and does not generate acid upon irradiation with light This include 
    PNG
    media_image1.png
    76
    183
    media_image1.png
    Greyscale
 (D-35),
    PNG
    media_image2.png
    103
    186
    media_image2.png
    Greyscale
 (D-37),   
    PNG
    media_image3.png
    63
    76
    media_image3.png
    Greyscale
 ,
    PNG
    media_image4.png
    99
    226
    media_image4.png
    Greyscale
  (D-46),
    PNG
    media_image5.png
    93
    286
    media_image5.png
    Greyscale
(D-47) (page 46 of original).  The compositions of example 46 uses D-46 and example 47 uses D-47 (see table 7 at page 54 of original). W-2 is  fluorine and silicon containing polymeric surfactant (R-08). W-1 is a fluorine polymer surfactant (Megafac F172). The compositions including the fluorinated resins of tables 1-5 and a nonflate salt of triphenylsulfonium, tributylamine, surfactant, the fluorine compound and solvent are coated by spin coating, drtied, exposed using a KrF excimer stepper, post baked and developed to form the desired patterned resist [0243-0244]. Useful surfactants are disclosed at [0211-0213]. Useful photoacid generators are disclosed and can be used in combinations of two or more [0122-0197, particularly 0191]. Exposure is preferably with deep UV having a wavelength of 180 nm or less [0217].Useful repeating units include 
    PNG
    media_image6.png
    275
    487
    media_image6.png
    Greyscale
.

Zampini et al. 20040248032 establishes that Megafac R-08 is an fluoroacrylate ester copolymer. Fujimori et al. JP 2003-140345 establishes that Megafac R-08 includes both silicon and fluorine.  The combination of these teachings clearly establishes that Megafac R-08 is  a polymeric fluorine containing surfactant.  The acid sensitive polymer is considered to be the fluorinated polymer required by the claims. 
It would have been obvious to modify the cited examples of  Fujimori et al. JP 2003-140345, by using a polymer with the useful repeating unit F-33 based upon the teaching of equivalence and/or to use partially fluorinated carboxylic acids having 2-15 fluorine atoms such as 
    PNG
    media_image7.png
    99
    166
    media_image7.png
    Greyscale
  (a C8F6 partially fluorinated carboxylic acid) or 
    PNG
    media_image8.png
    77
    171
    media_image8.png
    Greyscale
 (a C7F9 partially fluorinated carboxylic acid) which are embraced by the language at [0198-02030] and bounded by the exemplified 
    PNG
    media_image9.png
    176
    349
    media_image9.png
    Greyscale
 which teach range in composition from C5FH2O2 to C10F17H3O2. thereof in place of at least a portion of the fluorine containing compounds used in the examples based upon the teaching at [0198-0203]. Zampini et al. 20040248032 establishes that Megafac R-08 is an fluoroacrylate ester copolymer. Fujimori et al. JP 2003-140345 establishes that Megafac R-08 includes both silicon and fluorine.  The replacement of a portion of the fluorinated anhydrides D-45 to D-47 addresses the limitation of claim 5. 
The combination of these teachings clearly establishes that Megafac R-08 is  a polymeric fluorine containing surfactant.  The acid sensitive polymer is considered to be the fluorinated polymer required by the claims. 
In the response of 6/17/2022, the applicant argues that the previous rejection did not teach the compounds now recited in the claims. The new reference includes examples using pentafluoropropionic acid anhydride  (D-46) and   heptafluorobutanoic acid anhydride (D-47) which renders obvious to addition of fluorinated carboxylic acids of similar sizes and degrees of fluorination . There is no evidence that the addition of the recited fluorinated compounds results in resists exhibiting unexpected results/properties. relative to the examples using the exemplified partially fluorinated carboxylic acids.  The rejection stands.



Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. JP 2003-140345 in combination with Zampini et al. 20040248032, further in view of Aoyama et al. 5148322. 
Aoyama et al. 5148322 teaches the successive coating and drying of resists to increase the thickness of the resist composite (6/51-62). 
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Fujimori et al. JP 2003-140345 and Zampini et al. 20040248032 by coating the resist having one or more of 
    PNG
    media_image7.png
    99
    166
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    77
    171
    media_image8.png
    Greyscale
, 
    PNG
    media_image4.png
    99
    226
    media_image4.png
    Greyscale
 and/or 
    PNG
    media_image5.png
    93
    286
    media_image5.png
    Greyscale
 , the resist polymer, PAG and the fluorinated polymer surfactant multiple times with drying of each layer to increase the thickness as taught by Aoyama et al. 5148322. 
The applicant argues that the use of the composition over a resist is not taught.  The examiner points out that the claims do not require the resist and the topcoat differ in composition.  In the process rendered obvious by the combination of references, a first resist layer is coated and dried and then a second resist layer is coated.  In this case the final coating of the resist rendered obvious by the combination of Fujimori et al. JP 2003-140345 with Zampini et al. 20040248032 corresponds to the topcoat of the instant claims.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. 20150248052 and Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002).
Masuyama et al. 20150248052 teaches composition 1, where resin A-1, is combined with resin X-1, PAGs B1-5 and B1-22, I-3 (bounded by formula 1, where X is C=O, [0492]), quencher D1 and solvents including propyleneglycol monomethyl ether acetate (bounded by formula 1, where X is C=O). Notes iodophenyl diacetate (I-1-a) at [0492].  The last compound in the left column of page 4 includes acetate as the ligand.  These are bounded by formula (I) where R1,R2 and R3 can be a C1-24 hydrocarbon where a hydrogen can be replaced by a substituent, a methylene group can be replaced by a substituent or a carbonyl group. The hydrocarbon can be aliphatic, alicyclic, aromatic, such as methyl, ethyl or propyl, or phenyl.  Halogen substituents include fluorine, chlorine or bromine, preferably R1 is R4-COO- where R4 is a C1-24 hydrocarbon group where a methylene can be replaced by oxygen, or a carbonyl group and a hydrogen can be replaced by hydroxy, halogen or nitro groups, R2 is preferably phenyl  [0011-0056].  The presence of these compounds is shown to improve line edge roughness (LER) and depth of focus (DOF) in table 2 (Page 78). 
Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002) teaches the use of hydroxy(tosyloxy)iodobenzene as a PAG for photoresist. 
	It would have been obvious to modify the examples of Masuyama et al. 20150248052
by replacing I-3 with another hypervalent iodine compounds known to act as a photoacid generator such as hydroxy(tosyloxy)iodobenzene taught by Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002) with a reasonable expectation of forming a useful photoresist and photoresist patterns. 

In the response of 6/17/2022, the applicant argues one skilled in the art would not be motivated to reach for Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002) as a plethora of PAGs are taught in Masuyama et al. 20150248052.  The examiner relies upon the disclosed equivalent function of the hydroxy(tosyloxy)iodobenzene with the PAGs exemplified in Masuyama et al. 20150248052 and the disclosure in Masuyama et al. 20150248052 that only the function is necessary.   There is no data evidencing unexpected results. 

Claims 1-3,6,7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. 20150248052 and Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002), further in view of Aoyama et al. 5148322.
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Masuyama et al. 20150248052 and Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002) by coating the resist multiple times to increase the thickness as taught by Aoyama et al. 5148322. 
The applicant argues that the use of the composition over a resist is not taught.  The examiner points out that the claims do not require the resist and the topcoat differ in composition.  In the process rendered obvious by the combination of references, a first resist layer is coated and dried and then a second resist layer is coated.  In this case the final coating of the resist rendered obvious by the combination of Fujimori et al. JP 2003-140345 with Zampini et al. 20040248032 corresponds to the topcoat of the instant claims.


Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibui JP 2009-020223 in view of Aoyama et al. 5148322. 
Shibui JP 2009-020223 (machine translation attached) teaches positive photoresist compositions of examples 2,5,8,,11,13,16-24 using polymers (P-1 to P-3), diazoquinone photoacid generators (Q-1, Q-2), methanesulfonic acid anhydride 
    PNG
    media_image10.png
    76
    118
    media_image10.png
    Greyscale
 (C-3), crosslinking agent (D-1 or D-2), and a carboxylic acid (F-1 to F-3) (see table 1 at [0086]). This was spin coated on a wafer, exposed using 365 nm, and developed to form a resist pattern [0084-0088]. Useful acid generators include iodonium, sulfonium and other onium salts [0050-0056]. Useful surfactants include fluorinated surfactants such as MAGAFAC and the like [0065]. 
It would have been obvious to one skilled in the art to modify the processes exemplified by Shibui JP 2009-020223  by coating the resist multiple times to increase the thickness as taught by Aoyama et al. 5148322. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Ohashi et al. 20150017791 teaches the addition of boron compounds as crosslinkers underlayers for resists, including those bounded by the formula 
    PNG
    media_image11.png
    37
    198
    media_image11.png
    Greyscale
. (In the formula, R is a C.sub.1-20 alkyl group, a silyl group, a C.sub.1-20 haloalkyl group, or any one of a phenyl group, a naphthyl group, and an anthryl group each of which is optionally substituted with at least one of a C.sub.1-6 alkyl group, a C.sub.1-6 haloalkyl group, and a halogeno group; X is a C.sub.1-20 alkyl group optionally substituted with a halogeno group, a vinyl group, an allyl group, a hydroxy group, a carboxy group, an amino group, a C.sub.1-20 alkylthio group, a cyano group, an acetyl group, an acetyloxy group, a C.sub.2-20 alkoxycarbonyl group, a nitro group, a nitroso group, an amido group, an imido group, a C.sub.1-20 alkoxy sulfonyl group, a sulfonamide group, or any one of a phenyl group, a naphthyl group, an anthryl group, and a pyrenyl group each of which is optionally substituted with at least one of a C.sub.1-6 alkyl group, a C.sub.1-6 haloalkyl group, and a halogeno group; and p is 2 or 3.)
[0061] Examples of the compound include trimethyl borate, triethyl borate, tripropyl borate, triisopropyl borate, tributyl borate, trihexyl borate, tri-n-octyl borate, tridecyl borate, tritetradecyl borate, trihexadecyl borate, trioctadecyl borate, triphenyl borate, tri-o-tolyl borate, tris(4-chlorophenyl)borate, tris(hexafluoroisopropyl)borate, tris(trimethylsilyl)borate, dibutyl vinylboronate, diisopropyl(bromomethyl)boronate, and diisopropyl allylboronate





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	112 issue

The examiner notes that the embodiments bounded by including compounds 

    PNG
    media_image12.png
    49
    80
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    103
    217
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    77
    135
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    96
    157
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    82
    68
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    90
    174
    media_image17.png
    Greyscale
 are not anticipated or rendered obvious by the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 29, 2022